IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 27, 2009

                                     No. 09-50123                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DAVID E. HENDERSON,

                                                   Plaintiff–Appellant,
v.

RAMONA SCHUENEMEYER, Regional Commissioner,

                                                   Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:08-CV-153


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Pro se appellant David Henderson brought suit against Ramona
Schuenemeyer, Regional Commissioner of the Social Security Administration,
seeking recovery of a social security insurance payment that was allegedly
deposited into a wrong account. The district court adopted the magistrate
judge’s report and recommendation, which concluded that the court lacked
subject matter jurisdiction and that Henderson failed to state a claim. The


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-50123

district court dismissed Henderson’s claim with prejudice.         On appeal,
Henderson does not contend that the district court’s legal conclusions were
incorrect. See Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987). Instead,
Henderson argues that both the district court judge and the magistrate judge
were biased against him in violation of his due process rights and alleges that
the district court judge met secretly with Schuenemeyer outside of Henderson’s
presence.
      Henderson presents no evidence indicating bias on the part of either judge
or suggesting that the district court judge had any interaction with
Schuenemeyer.    Therefore, we AFFIRM the district court’s dismissal with
prejudice.




                                       2